Judgment reversed upon the law and the facts, with costs, and judgment directed in favor of the defendant Harrison dismissing the complaint on the merits and directing judgment against plaintiff for the specific performance of the contract, with costs. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made in accordance herewith. There is no merit in the objections made by plaintiff at the time set for closing title and the appellant was able to convey a good and marketable title to the property in question. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur. Settle order on notice.